United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                 No. 99-2274WA
                                  ___________

Harry Tucker,                          *
                                       *
             Plaintiff-Appellant,      *
                                       * On Appeal from the United
      v.                               * States District Court for
                                       * the Western District of
                                       * Arkansas.
City of Hot Springs, Arkansas,         *
                                       * [To be published]
             Defendant-Appellee.       *
                                  ___________

                            Submitted: February 17, 2000

                                 Filed: March 1, 2000
                                  ___________

Before RICHARD S. ARNOLD, LOKEN, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       In this case the appellant, Harry Tucker, claims that the conditions of his
employment with the City of Hot Springs violated the substantive aspects of the Due
Process Clause of the Fourteenth Amendment. The District Court1 dismissed the
complaint, and we affirm. We have little to add to the well-reasoned opinion of the
District Court.

      1
        The Hon. Robert T. Dawson, United States District Judge for the Western
District of Arkansas.
       The theory of Mr. Tucker's complaint is that his substantive-due-process rights
were violated when the City required him to enter and inspect buildings that were
dangerous, unsanitary, and unhealthy without providing him with appropriate safety
equipment. Mr. Tucker was an employee of the City, and his job included entering and
inspecting the buildings in question. He had requested special safety equipment, and
the equipment had been ordered, but had not yet arrived. Mr. Tucker went ahead and
did his job, and now claims that the conditions of the buildings that he was required to
enter have made him ill.

        We cannot fit this case into any recognized substantive-due-process category.
The conduct of the City does not shock the judicial conscience. Mr. Tucker was not
in custody, either as a prisoner or as a ward of the state. He was simply an employee.
If the conditions of his employment harmed him, his remedy would be under the state
workers' compensation statute. It is not even clear, even accepting all of the allegations
of the complaint as true, which we must do at this stage, that Mr. Tucker was ordered
to enter the buildings on pain of losing his job. Inspecting the buildings in question was
simply part of his regular task, and, after requesting certain safety equipment, he
performed this task. The ordinary incidents of the employment relationship, and the
jobs that public employees are hired to do, are not normally subject to substantive-due-
process analysis.

    We believe the District Court was correct in granting the defendant's motion for
summary judgment. The judgment is affirmed.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.


                                           -2-